DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.

Response to Amendments
Applicant’s amendments filed 06/10/2020 have been entered.
Claim 1 has been amended. 
The Section 103 rejection has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0296050 A1) in view of Moriyama (JP 2008/074991 A; machine translation).
Regarding claims 1-3,
Cho teaches a polyamide-imide precursor which may be utilized to form a block copolymer comprising: a second segment (corresponds to a first block) obtained by copolymerizing monomers including a dianhydride such as 2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6FDA) and a diamine (Cho: abstract; Table 2; par. 0188-0189 and 0231); and a first segment (corresponds to a third block) obtained by copolymerizing monomers of an aromatic dicarbonyl compound such as teraphthaloyl chloride (TPC), iso-phthaloyl dichloride, and 4,4’-benzoyl dichloride and an aromatic diamine such as bis(4-(4-amiophenoxy)phenyl)sulfone (BAPS, an aromatic diamine that is different from 9,9-bis(3-fluoro-4-aminophenyl)fluorene (FFDA)) (Cho: Tables 2 and Table 3, Examples 1-9, and Synthesis Examples 11 and 12; par. 0186). It is noted that as the first and third block are copolymerized together in which the diamine of the second segment (the first block) reacts with the aromatic dicarbonyl via an chemical imidization reaction, therefore the amine of the first segment and the dicarbonyl compound of the second segment may be considered a second block (Cho: par. 0191 and 0232). It is noted that the diamine utilized for forming the second segment (the first block) is present in the Synthesis Examples 15 and 16 at a larger amount compared to the dianhydride (0.0012 moles of diamine vs 0.0008 moles of dianhydride for Synthesis Example 15 and 0.0024 moles of diamine and 0.0016 moles of dianhydride for Synthesis Example 16). Thus, the total amount of diamine for forming the claimed first block and the claimed second block (which utilizes the diamine from the first block to react with the dicarbonyl) is higher than the dianhydride amount of the first block (Cho: par. 0230 and 0231; Table 2
Cho does not explicitly teach the amine for forming the first and second block includes 9, 9-bis(3-fluoro-4-aminophenyl)fluorene (FFDA). However, Cho does teach fluorene-based diamines may be utilized in addition to other diamines such as 4, 4’-diaminodiphenyl sulfone (4DDS) (Cho: par. 0189).
Moriyama teaches a polyamide-imide precursor for forming a block copolymer film for use in optical applications (Moriyama: abstract; par. 0001 and 0013). The polyamide-imide may be formed from a fluorene-based diamine and a dianhydride, in which a fluorene-based diamine, such as 9,9-bis(4-amino-3-fluorophenyl) fluorene (FFDA) provides improved water absorption and dimensional accuracy properties for optical films (Moriyama: par. 0013-0020). Moriyama further teaches FFDA is preferably; however, other diamines may be utilized such as 4, 4’-diaminodiphenly sulfone (an amine utilized by Cho) (Moriyama: par. 0039). Thus, Moriyama teaches FFDA is a preferable diamine to be used in polyamide-imide based films to provide improved water absorption and dimensional accuracy properties for optical films.
Cho and Moriyama are in the corresponding field of polyimide-amide block copolymer films for use in optical applications. Therefore, it would have been obvious to utilize FFDA as the diamine for the first and second block of Cho to provide improved water absorption and dimensional accuracy as taught by Moriyama.
Regarding claims 4 and 5,
Cho and Moriyama teach the polyamide-imide precursor required by claim 1. Cho further teaches the first and second segments may be present in a molar ratio of about 95:5 to about 5:95, respectively, which overlaps with the 30 to 80 mol% based on total of 100 moles of all block copolymers for the first and second block respectively  and the claimed molar ratio of 8:2 to 2:8 for the first and second block as the first and second segments (the first and third blocks) Cho: par. 0165). 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 6-7 and 12,
Cho and Moriyama teach the polyamide-imide precursor required by claim 1. Cho further teaches the polyamide-imide precursor may be formed into a resin and a film by imidizing the precursor for use in an image display device (Cho: abstract; par. 0002, 0057, 0063, 0170, 0173, 0178, 0188, 0191, 0195, and 0204).  
Regarding claims 8 and 11,
Cho and Moriyama teach the polyamide-imide precursor required by claim 7. Cho is silent towards the polyamide-imide film having a birefringence (n) of 0.030 or less, which is defined using TE-TM, or an elongation break of 5% or more, which is measured based on ASTM D882 (a film thickness of 10 to 50 µm). Applicant states the improved birefringence is from the combination of thermal stability and optical characteristics and the use of 6FDA as the dianhydride in combination with the FFDA diamine in the claimed molar ratios (Applicant’s PGpub: par. 0015-0018).
However, Cho in view of Moriyama teaches embodiments in which the first, second, and third blocks are formed of the claimed compositions with the claimed molar ratios as noted in the rejection of claims 1-7 above. Additionally, Cho further teaches the film may have several overlapping properties such as transmittance, yellowness index, and CTE along with the disclosed film thickness as noted in the rejection of claims 9 and 10. Thus, as the film may be 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 9,
Cho and Moriyama teach the polyamide-imide precursor required by claim 7. Cho further teaches the film, which may have a thickness of from 25 µm to 100 µm, which overlaps with the claimed 10 to 50 µm, has a coefficient of linear thermal expansion (CTE) of about 35 ppm/ºC, which is within the claimed range of less than 60 ppm/ºC, which is measured with repeated measurements using a thermomechanical analysis method (Cho: par. 0201, 0204, and 0238
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 10,
Cho and Moriyama teach the polyamide-imide precursor required by claim 7. Cho further teaches the film, which may have a thickness of from 25 µm to 100 µm, which overlaps with the claimed 10 to 50 µm, may have a yellow index of less than 3% which overlaps with the claimed 5 or less, a transmittance of between 75% to 95% at a wavelength range of about 360 nm to about 700 nm which overlaps with the claimed range of 88% or more at a wavelength of 550 nm (Cho: par. 0200 and 0203-0204).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 13-20,
Cho and Moriyama teach the polyamide-imide precursor required by claims 1-5. Cho further teaches the polyamide-imide precursor may be imidized to form (manufacture) a polyamide-imide resin which may be formed into a film (Cho: par. 0063, 0173, 0188, and 0192-0193).

Response to Arguments
Applicant’s arguments filed 06/10/2020 have been fully considered but they are not found persuasive.
Applicant argues on pages 8-13 that Cho in view of Moriyama does not teach or suggest the amended limitation requiring “a total amount of the diamine for forming the first block and the second block is larger than an amount of the dianhydride for forming the first block”. Applicant points to Example 1 and Comparative Example 8 in Table 1 of the specification which meet the claimed compositions for the respective blocks but utilize different amounts of diamine and dianhydride and appears to argue that the amounts of diamine and dianhydride in Cho in view of Moriyama does not necessarily exhibit the claimed proportions.
The argument is not found persuasive as there is no assumption on the diamine and dianhydride amounts utilized for forming the respective segments of Cho. That is, Cho teaches examples which satisfy the claimed diamine and dianhydride proportions and, in view of Moriyama, teaches the claimed components for each segment which does not appear to have any structural difference from the claimed precursor first, second, and third blocks. For example, the diamine utilized for forming the second segment (the first block) in Cho is present in the Synthesis Examples 15 and 16 at a larger amount compared to the dianhydride (0.0012 moles of diamine vs 0.0008 moles of dianhydride for Synthesis Example 15 and 0.0024 moles of diamine and 0.0016 moles of dianhydride for Synthesis Example 16). Thus, the total amount of diamine for forming the claimed first block and the claimed second block (which utilizes the diamine from the first block to react with the dicarbonyl) is higher than the dianhydride amount of the first block (Cho: par. 0230 and 0231; Table 2). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783